Case 9:20-cv-81899-DMM Document 8 Entered on FLSD Docket 12/23/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case. No. 9:20-cv-81899-DMM

  RAMONA FOBBS,

            Plaintiff,

  v.

  ALCOHOL, TOBACCO, FIREARM (ATF)
  SHERIFF AND WEST PALM BEACH,

        Defendant.
  ___________________________________/

                              JOINT STIPULATION OF DISMISSAL

            Pro se Plaintiff Ramona Fobbs, and Defendant, Bureau of Alcohol, Tobacco, Firearms and

  Explosives, hereby stipulate the action be dismissed in its entirety pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(ii), with each party to bear its own attorney’s fees and costs, unless otherwise agreed.

  Dated: December 23, 2020                                 Respectfully submitted,

      /s/ Ramona Fobbs (with permission) 1                  ARIANA FAJARDO ORSHAN
      Ramona Fobbs                                          UNITED STATES ATTORNEY
      264 Kensington Way
      Royal Palm Beach, FL 33414                            /s/ Monica L. Haddad Forbes
                                                            MONICA L. HADDAD FORBES
      Pro se Plaintiff                                      Florida Bar No. 0099426
                                                            Assistant United States Attorney
                                                            Email: monica.forbes@usdoj.gov
                                                            United States Attorney’s Office
                                                            500 S. Australian Ave., Suite 400
                                                            West Palm Beach, Florida 33401
                                                            Tel: (561) 209-1004
                                                            Fax: (561) 820-8777

                                                            Attorney for the Defendant


  1 This stipulation is filed by and through the undersigned Assistant United States Attorney with
  the agreement and permission of Ms. Fobbs as confirmed in an email with her on December 23,
  2020.
Case 9:20-cv-81899-DMM Document 8 Entered on FLSD Docket 12/23/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23 rd day of December, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                       /s/ Monica L. Haddad Forbes
                                                       MONICA L. HADDAD FORBES
                                                       Assistant U.S. Attorney


                                           SERVICE LIST


  Ramona Fobbs
  264 Kensington Way
  Royal Palm Beach, FL 33414
  Pro se Plaintiff




                                                   2
